 


109 HR 4373 IH: Safe Skies Cargo Inspection Act
U.S. House of Representatives
2005-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4373 
IN THE HOUSE OF REPRESENTATIVES 
 
November 17, 2005 
Mr. Markey (for himself and Mr. Shays) introduced the following bill; which was referred to the Committee on Homeland Security
 
A BILL 
To ensure the safety of passengers aboard aircraft that also carries cargo. 
 
 
1.Short titleThis Act may be cited as the Safe Skies Cargo Inspection Act. 
2.Inspection of cargo carried aboard passenger aircraftSection 44901 of title 49, United States Code, is amended— 
(1)by redesignating subsections (g) and (h) as subsections (h) and (i), respectively; and 
(2)by inserting after subsection (f) the following: 
 
(g)Air cargo on passenger aircraft 
(1)In generalThe Secretary of Homeland Security shall establish a system to inspect all cargo transported on passenger aircraft to ensure the security of all passenger aircraft carrying cargo operated by an air carrier or foreign air carrier in air transportation or intrastate air transportation. 
(2)Minimum standardsThe system referred to in paragraph (1) shall, at a minimum, require that— 
(A)equipment, technology, and personnel meets the same standards established to inspect passenger baggage; 
(B)one-third of cargo carried on passenger aircraft is inspected before Thanksgiving Day of the first year after the date of enactment of this subsection; 
(C)two-thirds of cargo carried on passenger aircraft is inspected before Thanksgiving Day of the second year after the date of enactment of this subsection; and 
(D)all cargo carried on passenger aircraft is inspected before Thanksgiving Day of the third year after the date of enactment of this subsection.. 
 
